Citation Nr: 9907510	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-092 43A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as a result of an undiagnosed 
illness. 

2.  Entitlement to an increased rating for residuals of nerve 
root compression at C5-C6 and C6-C7 with degenerative disc 
disease and involvement of the left upper extremity (minor), 
currently rated as 20 percent disabling. 

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.  

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability.   


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1962 to October 
1974 and December 1990 to May 1991. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse actions by the 
North Little Rock, Arkansas, Regional Office (hereinafter 
RO).  In part, service connection was granted for post-
traumatic stress disorder by rating action of October 1994.  
A 10 percent rating was assigned effective the date of claim 
(June 1993).  Thereafter, a 30 percent rating was assigned, 
effective from June 1993.  On appeal, the issue has been 
characterized as an increased rating issue.  In view of the 
recent guidance from the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), the Board has recharacterized the issue as 
set forth on the title page.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).

In that regard, it is noted that for the entire time period 
in question, the RO has assigned the 30 percent rating.  This 
determination reflects consideration of all the evidence on 
file.  It represents the RO's opinion of the rating to be 
assigned.  Therefore, the Board can take up the issue of a 
rating in excess of 30 percent without prejudice to the 
appellant.  Id.  See also, Bernard v. Brown, 4 Vet. App. 384 
(1993).

In addition to the issues listed on the title page which will 
be addressed by this decision and the remand attached to the 
end of this decision, the veteran has claimed that service 
connection is warranted for symptoms of "Gulf War 
Syndrome," to include frequent severe headaches, loss of 
short term memory, fatigue, constant diarrhea, difficulty 
with the prostate, and joint pain.  Service connection for 
these claimed symptoms of "Gulf War Syndrome" was denied by 
a February 1996 rating decision. The case is not otherwise 
fully developed for appellate review.  See, 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (1998).  Thus, the 
appeal is limited to the issues set forth on the title board.

In addition, following the denial of, among other issues, 
entitlement to service connection for prostate and left knee 
disabilities on a "direct" basis by the September 1997 
rating decision.  These issues have not been fully developed 
for appeal.

As the claims for service connection for carpal tunnel 
syndrome, an increased rating for the service-connected 
cervical spine disability, and a total disability rating for 
compensation based on individual unemployability require 
additional development and/or adjudication, these issues will 
be addressed in the remand attached to the end of this 
decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's claim for an increased 
rating for post-traumatic stress disorder has obtained by the 
RO. 

2.  Considerable industrial impairment resulting from post-
traumatic stress disorder is shown; this disability also 
results in occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.

3.  Severe industrial impairment due to post-traumatic stress 
disorder is not shown, nor is post-traumatic stress disorder 
shown to result in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and hygiene

4.  There are no extraordinary factors associated with the 
service-connected post-traumatic stress disorder productive 
of an unusual disability picture so as to warrant 
consideration of an extraschedular rating.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no more, for post-
traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.132, Diagnostic Code (DC) 9411 (1996); 61 Fed. Reg. 52692-
52702 (Oct. 8, 1996), (codified at 38 C.F.R. § 4.130, DC 9411 
(1998)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim for an increased rating 
for post-traumatic stress disorder is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Definite impairment of social and industrial adaptability due 
to post-traumatic stress disorder warrants a 30 percent 
disability rating.  Considerable impairment of social and 
industrial adaptability due to post-traumatic stress disorder 
warrants a 50 percent disability rating.  Severe impairment 
of social and industrial adaptability due to post-traumatic 
stress disorder warrants a 70 percent disability rating. 
These are the "Old" criteria codified at 38 C.F.R. § 4.132, 
DC 9411 (1995).  As set forth below, during the pendency of 
the appeal, the rating criteria for psychiatric disorders 
were changed.

The United States Court of Veterans Appeals stated in Hood v. 
Brown, 4 Vet. App. 301 (1993), that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1).  In a precedent opinion dated November 9, 1993, 
the VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c).  

Recently enacted regulatory changes affecting the rating of 
psychiatric disabilities, 61 Fed. Reg. 52692-52702 (Oct. 8, 
1996), codified at 38 C.F.R. §§ 4.125-4.130 (1998) provide, 
in pertinent part, as follows: 

Occupational and social impairment due to post-traumatic 
stress disorder, with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) warrants a 30 percent disability 
rating.  38 C.F.R. § 4.130, DC 9411 (1998). 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of post-traumatic 
stress disorder as: flattened affect; circumstantial,   
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  
38 C.F.R. § 4.130, DC 9411 (1998).  

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of post-traumatic 
stress disorder as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful  circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships warrants a 70 percent disability 
rating.  38 C.F.R. § 4.130, DC 9411 (1998).  These are the 
"New" criteria, and application of both these, as well as 
the "Old," criteria follows. 

Service connection for post-traumatic stress disorder was 
granted, rated as 10 percent disabling, by an October 1994 
rating decision.  Evidence before the RO at that time 
included reports from a November 1993 VA psychiatric 
examination which resulted in a diagnosis of "delayed" 
post-traumatic stress disorder.  Psychiatric symptoms at that 
time were said to include avoidance of things that reminded 
the veteran of his duty in Vietnam; a feeling of being "out 
of place" in society; mistrust of others and difficulty in 
making friends.  Upon the mental status examination, the 
veteran was observed to be easily depressed and to have some 
difficulty with memory. 

The rating for post-traumatic stress disorder was increased 
to 30 percent by a September 1997 rating decision.  The 
evidence of record at that time included reports from a July 
1997 VA psychiatric examination, at which time the veteran 
reported having nightmares and intrusive thoughts about his 
service in the Vietnam and Persian Gulf wars.  Also described 
was hypervigilence and avoidance of crowds.  Upon mental 
status examination, the veteran was observed to be anxious 
when talking about his experiences in Vietnam and the Persian 
Gulf War.  The predominant mood was one of anxiety; affect 
was appropriate to content.  Thought processes and 
associations were logical with no loosening of association or 
confusion.  There was no gross impairment of memory and the 
veteran was oriented to three spheres.  No hallucinations or 
delusions were demonstrated.  The diagnosis was chronic post-
traumatic stress disorder, and the Global Assessment of 
Functioning Score was 56, corresponding with "moderate" to 
"serious" impairment of occupational and social 
functioning.  The examiner stated that he found no evidence 
of "individual unemployability," significant memory loss, 
or fatigue.  

Additional pertinent evidence includes reports reflecting 
visits to VA outpatient clinics for treatment for psychiatric 
difficulties through 1996 and a vet center through 1997.  
Also of record is a transcript from a January 1998 hearing, 
at which time the veteran testified that his psychiatric 
problems made him unable to establish meaningful 
relationships and had affected his short-term memory.  He 
described one occasion in which he was reprimanded for 
arguing with a woman who ignored a sign instructing people to 
not walk over a portion of the floor he had just waxed.  
Reports from the Social Security Administration indicate that 
the veteran is receiving benefits from this agency, due in 
part to disability associated with insomnia resulting from 
post-traumatic stress disorder.    

Applying the pertinent legal criteria to the facts summarized 
above, the Board first concludes that the criteria for a 50 
percent rating for disability due to post-traumatic stress 
disorder are met under the "Old," or pre-October 1996 
criteria for rating psychiatric disability as well as the 
"New," post October 1996 rating criteria.  In making this 
determination, the most probative evidence to consider in 
determining the proper rating to be assigned for post-
traumatic stress disorder is contained in the reports from 
the most recent VA psychiatric examination conducted in July 
1997.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board 
notes that the GAF score following the July 1997 VA 
examination representing "moderate" to "serious" 
impairment of occupational and social functioning 
demonstrates a level of disability warranting a 50 percent 
disability rating for "considerable" impairment of social 
and industrial adaptability under the Old criteria.  In 
addition, the clinical findings and sworn testimony 
reflecting memory loss and difficulty in establishing 
relationships shown by the record warrants the assignment of 
a 50 percent rating under the New criteria.  

Pursuant to AB v. Brown, 6 Vet.App. 35 (1993), the Board has 
also considered whether the criteria for a rating in excess 
of 50 percent for post-traumatic stress disorder are met, and 
has evaluated the evidence of record under both the Old and 
New criteria to determine whether such a rating is warranted.  
A finding of "severe impairment of social and industrial 
adaptability" required for a 70 percent rating under the Old 
criteria would not be consistent with the GAF score obtained 
following the most recent VA psychiatric examination 
conducted in July 1997, and the findings following this 
examination of no evidence of "individual unemployability" 
and no evidence of "significant" memory loss or fatigue.  
With regard to the award of benefits from the Social Security 
Administration, these benefits are based on the existence of 
several disabilities in addition to post-traumatic stress 
disorder, and thus cannot form the basis for a rating in 
excess of 50 percent.  

The Board also concludes that a rating in excess of 50 
percent for disability due to post-traumatic stress disorder 
is not warranted with application of the "New" criteria, as 
the most recent VA psychiatric examination, and the other 
clinical evidence of record, does not indicate that post-
traumatic stress disorder results in  occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
neglect of personal appearance and hygiene.    

In making the above determination, the Board has considered 
the "positive" evidence represented by the written 
contentions and oral testimony submitted by and on behalf of 
the veteran asserting entitlement to a higher disability 
rating for his service-connected post-traumatic stress 
disorder.  The probative value of the "negative" findings 
from the recent VA psychiatric examination, to the extent 
that they demonstrate entitlement to a 50 percent rating for 
post-traumatic stress disorder but not in excess of 50 
percent under the "Old" or "New" criteria, outweighs the 
more subjective "positive" evidence represented by the 
contentions and oral testimony of record.  Also considered by 
the Board were the provisions of 38 C.F.R. § 3.321(b)(1), 
which state that when the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the veteran's service-connected post-
traumatic stress disorder is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a 50 percent rating, but no more, for post-
traumatic stress disorder is granted, subject to regulations 
governing the payment of monetary awards. 


REMAND

Additional development and/or adjudication, as will be 
described below, is required with respect to the remaining 
issues on appeal. 

The service medical records from both of the veteran's 
periods of service have been reveiwed, and while these 
records contain no specific references to treatment for 
carpal tunnel syndrome, left arm and right hand numbness 
associated with a pinched nerve in the neck is shown on 
service medical records dated in January and February 1991, 
and the first VA examination conducted after separation from 
service in September 1991 resulted in an impression that 
included decreased left triceps and hand strength suggestive 
of nerve root compression.  Service connection was 
established for "[n]erve root compression C5-C6, C6-C7, left 
with involvement of left upper extremity (minor)" by an 
October 1991 rating decision.  A 20 percent rating for this 
disability was assigned.  

Carpal tunnel syndrome was first diagnosed on a tentative 
basis following VA electromyographic and nerve conduction 
testing in August 1993 which included results interpreted as 
exhibiting "probable" carpal tunnel syndrome.  A VA 
neurological examination conducted in October 1993 included 
an impression of carpal tunnel syndrome and peripheral 
neuropathy secondary to alcohol abuse.  December 1993 and 
September 1994 VA outpatient treatment records reflect a 
diagnosis of bilateral carpal tunnel syndrome and a March 
1994 VA outpatient treatment record includes a diagnosis of 
left carpal tunnel syndrome.  Carpal tunnel syndrome was also 
diagnosed following a May 1995 VA examination, but the VA 
physician who conducted the most recent VA neurological 
examination in July 1997 concluded that there was no 
objective evidence of carpal tunnel syndrome.  

The Board concludes that it unclear from the clinical 
evidence above whether the veteran currently has carpal 
tunnel syndrome or, if shown, whether this condition is 
etiologically related to disability associated with the 
service-connected nerve root compression in the cervical 
spine or a separate and distinct disability etiologically 
related to service.  These matters require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet.App. 171, 175 
(1991).  In addition, the duty to assist includes obtaining 
medical examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Accordingly, the RO upon 
remand will be requested to afford the veteran another VA 
neurological examination to clarify these matters.

Turning to the claim for a total disability rating for 
compensation based on individual unemployability, such 
ratings may be assigned, where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 4.16 (1998).  As the 
development requested above may potentially result in an 
increased disability rating, or another compensable service 
connected disability, and the rating for post-traumatic 
stress disorder has been increased by this decision, the RO 
upon completion of the development discussed above will be 
requested to readjudicate the issue of a total disability 
rating for compensation based on individual unemployability.  

For the reasons stated above, and to ensure that the VA has 
met its duty to assist the veteran, this case is REMANDED for 
the following:

1.  The veteran is to be afforded a VA 
neurological examination to assess the 
severity of the service-connected 
cervical spine disability and determine 
the nature and etiology of any carpal 
tunnel syndrome shown.  All indicated 
studies are to be conducted and all 
findings should be recorded legibly in 
detail.  Upon completion of the 
examination, and a review of the claims 
file, the examiner is to answer the 
following questions:  

1)  Does the veteran currently have 
carpal tunnel syndrome?  If shown, 

2)  Is current disability due to carpal 
syndrome etiologically related to the 
service-connected nerve root compression 
at C5-C6 and C6-C7 with degenerative disc 
disease?  In this regard and pursuant to 
Allen v. Brown, 7 Vet.App. 439, 448 
(1995), is there any current disability 
due to carpal tunnel syndrome that is the 
result of aggravation by the service-
connected cervical spine disability?   

3)  If there is current disability due to 
carpal tunnel syndrome that is not 
etiologically related to the service-
connected cervical spine disability, is 
it etiologically related to the left arm 
and right hand numbness shown in service 
medical records dated in January and 
February 1991, or otherwise etiologically 
related to service?  

2.  A VA social and industrial survey 
should be conducted in order to clarify 
the veteran's medical, social, 
educational, and employment history.  The 
social worker should review the claims 
folder prior to the survey and elicit and 
set forth pertinent facts regarding the 
veteran's medical history, education, 
employment history, social adjustment, 
and current behavior and health.  In 
addition, the social worker should offer 
an assessment of the veteran's current 
functioning and identify the conditions 
which limit his employment opportunities.  
Any potential employment opportunities 
should be identified.  The claims file 
must be made available to the social 
worker in conjunction with the survey as 
it contains important historical data. 
Distinctions between service and 
nonservice-connected disorders should be 
noted.

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If there are 
indications that additional pertinent 
treatment records exist, those records 
should by obtained for association with 
the claims folder.  Specific attention is 
directed to the examination reports.  If 
the reports do not include adequate 
responses to the specific opinions 
requested, the reports must be returned 
to the examiners for corrective action.  
38 C.F.R. § 4.2 (1998). "If the 
[examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."  
Green v. Derwinski, 1. Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

4.  Thereafter the RO should adjudicate 
the claims for service connection for 
carpal tunnel syndrome and entitlement to 
an increased rating for post-traumatic 
stress disorder in view of the material 
added to the claims file since the last 
formal adjudication by the RO. A new 
rating decision should be prepared to 
ensure that each of the appellant's 
disabilities has been assigned a rating 
which includes consideration of 38 C.F.R. 
§ 3.321 (1998).  After completion of the 
above, the RO should again adjudicate the 
veteran's claim for a total disability 
rating for compensation based on 
individual unemployability on the basis 
of all the evidence of record, and with 
application of all appropriate legal 
theories.  To the extent that any of the 
claims on appeal to the Board addressed 
by this remand are denied, the veteran 
and his attorney should be issued a 
supplemental statement of the case, to 
include citations to the relevant laws 
and regulations as needed, and the case 
should be returned to the Board for 
further appellate review.

The purpose of this REMAND is to assist the veteran in the 
development of his appeal and comply with due process 
requirements, and the Board does not intimate an opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



- 15 -


- 15 -


